Order modified by striking out provision which directs defendant Joseph E. Monteith to produce the books of the firm of Tully, Monteith & Mitchell, but without prejudice to the right of the plaintiffs to subpoena any such books and records as may become material to the issues upon the examination or the application for an order for the examination of the said firm of Tully, Monteith & Mitchell, should the necessity therefor appear after the examination, and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.